DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2017/0227817) in view of Sakai (US 9,182,538), both of record.

Regarding claim 1, Fan discloses a light guide plate (see Figs. 1-3), comprising:
a light guide member (132) having a light exit surface (135) from which light is emitted, an opposite surface (lower surface of 132), which is on an opposite side of the light exit surface, and a through-hole (136), comprising an opening on the opposite surface and an opening on the light exit surface, inside which a light emitting element (133) can be located (see Figs. 1-3); and
a light diffusing member (134 + 15) configured to diffuse at least a part of light of the light emitting element (para. [0029]),
wherein the light diffusing member comprises:
a first portion (134) which is provided above the light emitting element (133) (see Figs. 1-3); and
a second diffusing portion (15) which is provided above the light emitting element (133) and on a side farther from the light emitting element than the light exit surface (see Figs. 2-3) and which diffuses at least a part of light of the light emitting element (paras. [0026 and 0029]).
Fan fails to explicitly disclose the first portion is a first diffusing portion which is provided inside the through-hole and which diffuses at least a part of light of the light emitting element.
However, Sakai discloses a light guide plate (see Figs. 1-3 and 8), comprising a first diffusing portion (72 of 7) which is provided inside the through-hole (110) (see Figs. 1-3 and 8) and which diffuses at least a part of light of the light emitting element (3) (col. 6, lines 18-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first portion being a first diffusing portion which is provided inside the through-hole and which diffuses at least a part of light of the light 

Regarding claim 2, Fan discloses wherein
the second diffusing portion (15) is formed from a material that diffuses light (paras. [0023 and 0026]).
Fan fails to explicitly disclose the first diffusing portion is formed from a material that diffuses light.
However, Sakai discloses wherein the first diffusing portion (72) is formed from a material that diffuses light (col. 6, lines 62-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first diffusing portion is formed from a material that diffuses light, as in Sakai, into the light guide plate of Fan to avoid intensity irregularities on a light exiting surface.

Regarding claim 7, Fan discloses a planar light source apparatus (10, Figs. 2-3), comprising:
the light guide plate (Figs. 1-3) according to claim 1, wherein the light emitting element (133) is located inside the through-hole (136) of the light guide plate (132) (see Figs. 1-3).

Regarding claim 9, Fan discloses a display apparatus (see Fig. 3), comprising:
the planar light source apparatus (10) according to claim 7; and


Regarding claim 10, Fan discloses an electronic device (see Fig. 3 and paras. [0002-0003]) comprising the display apparatus according to claim 9.

Regarding claim 11, Fan fails to explicitly disclose wherein the first diffusing portion is a protruded portion which is provided on the light diffusing member, and the protruded portion is inserted into the through-hole from a side of the light exit surface.
However, Sakai discloses wherein the first diffusing portion (72) is a protruded portion which is provided on the light diffusing member (7 + 4), and the protruded portion is inserted into the through-hole (110) from a side of the light exit surface (101) (see Figs. 1-3 and 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first diffusing portion is a protruded portion which is provided on the light diffusing member, and the protruded portion is inserted into the through-hole from a side of the light exit surface, as in Sakai, into the light guide plate of Fan to form a thinner planar light source device as desirable.

Regarding claim 13, Fan discloses wherein the first portion (134) is spaced from an inner surface of the through-hole (136) (see Figs. 1-3).
Further, Sakai discloses wherein the first diffusing portion (72) is spaced from an inner surface (113, 111) of the through-hole (110) (see Figs. 1-3 and 8, and annotated Fig. 3 below).


    PNG
    media_image1.png
    334
    635
    media_image1.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2017/0227817) in view of Sakai (US 9,182,538), as applied to claim 1 above, and further in view of Kanno et al. (US 2017/0153364), hereinafter “Kanno”.

Regarding claim 12, Fan in view of Sakai discloses the limitations of claim 1 above, but fails to explicitly disclose wherein the first diffusing portion and the second diffusing portion are each made of resin material having particles with random sizes and different refractive indexes dispersed therein.
However, Kanno discloses a light diffusing member (40, Figs. 1-6) made of resin material having particles with random sizes and different refractive indexes dispersed therein (paras. [0161-0162]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first diffusing portion and the second diffusing portion are each made of resin material having particles with random sizes and .

Response to Arguments
Applicant’s arguments filed December 16, 2021 have been fully considered but they are not persuasive.  Applicant has amended the first and second direction changing portions of claim 1 to recite first and second diffusing portions and has argued that this distinguishes from Fan in view of Sakai.  However, Fan discloses the second diffusing portion and Sakai further discloses the first diffusing portion, as discussed above.
Therefore, the previous ground of rejection under 35 U.S.C. 103 over Fan in view of Sakai has been maintained and modified as necessary due to the amendments.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896